Exhibit 10.1

VOTING AND SUPPORT AGREEMENT

THIS VOTING AND SUPPORT AGREEMENT (this “Agreement”) dated October 27, 2014,
(this “Agreement”), is entered into between Wright Medical Group, Inc., a
Delaware corporation (“Wright”), and TMG Holdings Coöperatief U.A. (the
“Shareholder”), with respect to all ordinary shares, par value €0.03 per share
held by the Shareholder (the “Shares”), of Tornier, N.V., a Dutch public company
with limited liability (naamloze vennootschap) (“Tornier”).

W I T N E S S E T H:

WHEREAS, Tornier, Trooper Holdings Inc., a Delaware corporation and wholly-owned
subsidiary of Tornier (“Holdings”), Trooper Merger Sub Inc., a Delaware
corporation and wholly-owned subsidiary of Holdings (“Merger Sub”), and Wright
have entered into an Agreement and Plan of Merger, dated as of the date hereof
(as the same may be amended or supplemented, the “Merger Agreement”) pursuant to
which, upon the terms and subject to the conditions thereof, Merger Sub will be
merged with and into Wright (the “Merger”) with the result that Wright will
become a wholly-owned indirect subsidiary of Tornier (following the transactions
described in this paragraph, Tornier together with Wright as its subsidiary
being referred to as the “Combined Company”);

WHEREAS, as of the date hereof, the Shareholder beneficially owns and has the
power to dispose of the Shares set forth below the Shareholder’s name on the
signature pages hereto and has the power to vote such Shares; and

WHEREAS, capitalized terms used in this Agreement and not defined have the
meaning given to such terms in the Merger Agreement.

NOW, THEREFORE, in contemplation of the foregoing and in consideration of the
mutual agreements, covenants, representations and warranties contained herein
and intending to be legally bound hereby, the parties hereto agree as follows:

1. Certain Covenants.

1.1. Lock-Up. Except as contemplated by the Merger Agreement, the Shareholder
hereby covenants and agrees that between the date hereof and the Termination
Date (as defined in Section 6.1 of this Agreement), the Shareholder will not
(a) sell, transfer, assign, pledge, hypothecate, tender, encumber or otherwise
dispose of or limit its right to vote in any manner any of the Shares, or agree
to do any of the foregoing, or (b) take any action which would have the effect
of preventing or disabling the Shareholder from performing its obligations under
this Agreement. Notwithstanding the foregoing, in connection with any transfer
not involving or relating to any Acquisition Proposal (as defined in the Merger
Agreement), the Shareholder may transfer any or all of the Shares beneficially
owned by the Shareholder to any Affiliate, subsidiary, partner or member of the
Shareholder; provided, however, that in any such case, prior to and as a
condition to the effectiveness of such transfer, (A) each Person to which any of
such Shares or any interest in any of such Shares is or may be transferred shall
have executed and delivered to Wright a counterpart to this Agreement pursuant
to which such Person shall be bound by all of the terms and provisions of this
Agreement, and (B) this Agreement shall



--------------------------------------------------------------------------------

be the legal, valid and binding agreement of such Person, enforceable against
such person in accordance with its terms.

1.2. No Solicitation. Between the date hereof and the Termination Date, the
Shareholder shall not, and shall not authorize or permit, any director, officer,
agent, representative, employee, affiliate, advisor, attorney, accountant or
associate of the Shareholder or those of its subsidiaries (collectively,
“Representatives”) to, directly or indirectly, take any action, in its or their
capacity as a shareholder of Tornier, that Tornier is prohibited from taking
pursuant to Section 6.04 of the Merger Agreement.

1.3. Certain Events. This Agreement and the obligations hereunder will attach to
the Shares and will be binding upon any person to which legal or beneficial
ownership of any or all of the Shares passes, whether by operation of Law or
otherwise, including without limitation, the Shareholder’s successors or
assigns. This Agreement and the obligations hereunder will also attach to any
additional ordinary shares issued to or acquired by the Shareholder.

1.4. Grant of Proxy; Voting Agreement.

(a) The Shareholder has revoked or terminated any proxies, voting agreements or
similar arrangements previously given or entered into with respect to the Shares
and hereby grants Wright until the Termination Date a limited irrevocable proxy
to vote the Shares as to which the Shareholder has voting power for the
Shareholder and in the Shareholder’s name, place and stead, at any annual or
special meeting of the shareholders of Tornier, as applicable, or at any
adjournment thereof solely for the adoption of the Merger Agreement and the
approval of the Merger, subject to Section 1.4(c) of this Agreement. Wright
hereby acknowledges that the proxy granted hereby shall not be effective for any
other purpose. The parties acknowledge and agree that neither Wright, nor
Wright’s successors, assigns, subsidiaries, divisions, employees, officers,
directors, stockholders, agents and affiliates shall owe any duty to, whether in
law or otherwise, or incur any liability of any kind whatsoever, including
without limitation, with respect to any and all claims, losses, demands, causes
of action, costs, expenses (including attorney’s fees) and compensation of any
kind or nature whatsoever to the Shareholder in connection with or as a result
of any voting by Wright of the Shares subject to the irrevocable proxy hereby
granted to Wright at any annual or special meeting of the shareholders of
Tornier for the purpose set forth herein.

(b) During the term of this Agreement, the Shareholder agrees to vote the
Shares, if any, as to which the Shareholder has voting power and has not given a
proxy pursuant to paragraph (a) above in favor of or give its consent to, as
applicable, a proposal to adopt the Merger Agreement and thereby approve the
Merger at any annual or special meeting of the shareholders of Tornier. In
addition, if Wright elects not to exercise its rights to vote the Shares
pursuant to the irrevocable proxy, the Shareholder also agrees to vote the
Shares in favor of or give their consent to, as applicable, a proposal to adopt
the Merger Agreement and thereby approve the Merger at any annual or special
meeting of the shareholders of Tornier.

(c) Notwithstanding anything to the contrary in Section 1.4(a) of this
Agreement, the Shareholder acknowledges that Wright, Tornier, Holdings and
Merger Sub may

 

- 2 -



--------------------------------------------------------------------------------

amend the Merger Agreement to allow for an alternative acquisition structure to
accomplish the business combination of Wright and Tornier as contemplated in
Section 2.14 of the Merger Agreement and that this irrevocable proxy may be
voted for the approval of such amendment to the Merger Agreement and such
alternative structure.

(d) This irrevocable proxy shall not be terminated by any act of the Shareholder
or by operation of Law (including, without limiting the foregoing, by the
dissolution or liquidation of any corporation or partnership). If between the
execution hereof and the Termination Date, if any corporation or partnership
holding the Shares should be dissolved or liquidated, or if any other such
similar event or events shall occur before the Termination Date, certificates
representing the Shares shall be delivered by or on behalf of the Shareholder in
accordance with the terms and conditions of the Merger Agreement and this
Agreement, and actions taken by Wright hereunder shall be as valid as if such
dissolution, liquidation or other similar event or events had not occurred,
regardless of whether or not Wright has received notice of such dissolution,
liquidation or other event.

1.5. Public Announcement. The Shareholder shall consult with Wright before
issuing any press releases or otherwise making any public statements with
respect to the transactions contemplated herein and shall not issue any such
press release or make any such public statement without the approval of Wright
(which approval shall not be unreasonably withheld, conditioned or delayed),
except as may be required by Law, including any filings with the Securities and
Exchange Commission (the “SEC”) pursuant to the Securities Exchange Act of 1934,
as amended (the “Exchange Act”). This Section 1.5 shall terminate and be null
and void upon the earlier of (a) the Termination Date and (b) consummation of
the Merger.

1.6. Disclosure. The Shareholder hereby authorizes Wright to publish and
disclose in any announcement or disclosure required by the SEC, The Nasdaq
Global Select Market or any other national securities exchange and the Joint
Proxy Statement (including all documents and schedules filed with the SEC in
connection with either of the foregoing), the Shareholder’s identity and
ownership of the Shares and the nature of the Shareholder’s commitments,
arrangements and understandings under this Agreement. Wright hereby authorizes
the Shareholder to make such disclosure or filings as may be required by the SEC
or The Nasdaq Global Select Market or any other national securities exchange.

2. Representations and Warranties of the Shareholder. The Shareholder hereby
represents and warrants to Wright, as of the date hereof that:

2.1. Ownership. The Shareholder holds of record or beneficially the Shares set
forth below the Shareholder’s name on the signature pages hereto, in each case,
except for any Liens applicable to the Shares that may exist pursuant to
securities laws, under Tornier’s organizational documents or customary Liens
pursuant to the terms of any custody or similar agreement applicable to the
Shares of the Shareholder held in brokerage accounts, free and clear of all
Liens.

2.2. Authorization. The Shareholder has all requisite power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby and has the power to vote and the power to dispose of the
Shares with no restrictions on its voting

 

- 3 -



--------------------------------------------------------------------------------

rights or rights of disposition pertaining thereto, except as set forth in this
Agreement or that may exist pursuant to the securities laws. The Shareholder has
duly executed and delivered this Agreement and this Agreement is a legal, valid
and binding agreement of the Shareholder, enforceable against the Shareholder in
accordance with its terms, except to the extent enforceability may be limited by
the effect of applicable bankruptcy, reorganization, insolvency, moratorium or
other Laws affecting the enforcement of creditors’ rights generally and the
effect of general principles of equity, regardless of whether such
enforceability is considered in a proceeding at Law or in equity.

2.3. No Violation. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will (a) require the
Shareholder to file or register with, or obtain any permit, authorization,
consent or approval of, any Governmental Body other than filings with the SEC
pursuant to the Exchange Act, or (b) violate, or cause a breach of or default
under, or conflict with any contract, agreement or understanding, any Law
binding upon the Shareholder, except for such violations, breaches, defaults or
conflicts which are not, individually or in the aggregate, reasonably likely to
have a material adverse effect on the Shareholder’s ability to satisfy its
obligations under this Agreement. No proceedings are pending which, if adversely
determined, will have a material adverse effect on the Shareholder’s ability to
vote or dispose of any of the Shares.

2.4. Shareholder Has Adequate Information. The Shareholder is a sophisticated
shareholder and seller with respect to the Shares and has adequate information
concerning the business and financial condition of Tornier to make an informed
decision regarding the Merger and the sale of the Shares and has independently
and without reliance upon Tornier and based on such information as the
Shareholder has deemed appropriate, made its own analysis and decision to enter
into this Agreement. The Shareholder acknowledges that Wright has not made and
does not make any representation or warranty, whether express or implied, of any
kind or character except as expressly set forth in this Agreement. The
Shareholder acknowledges that the agreements contained herein with respect to
the Shares held by such Shareholder are irrevocable (prior to the Termination
Date).

2.5. No Setoff. The Shareholder has no liability or obligation related to or in
connection with the Shares other than the obligations to Wright as set forth in
this Agreement.

3. Representations and Warranties of Wright. Wright hereby represents and
warrants to the Shareholder, as of the date hereof that:

3.1. Authorization. Wright has all requisite corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. Wright has duly executed and delivered this Agreement and
this Agreement is a legal, valid and binding agreement of Wright, enforceable
against Wright in accordance with its terms, except to the extent enforceability
may be limited by the effect of applicable bankruptcy, reorganization,
insolvency, moratorium or other Laws affecting the enforcement of creditors’
rights generally and the effect of general principles of equity, regardless of
whether such enforceability is considered in a proceeding at Law or in equity.

 

- 4 -



--------------------------------------------------------------------------------

3.2. No Violation. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will violate, or cause a
breach of or default under, any contract or agreement, any statute or law, or
any judgment, decree, order, regulation or rule of any Governmental Body, except
for such violations, breaches or defaults which are not reasonably likely to
have a material adverse effect on Wright’s ability to satisfy its obligations
under this Agreement.

3.3. Tornier Capital Stock. Neither Wright nor any Subsidiary thereof owns any
shares of capital stock or other equity interests or voting securities of
Tornier.

4. Survival of Representations and Warranties. None of the representations and
warranties contained in this Agreement shall survive the Termination Date. The
respective representations and warranties of the Shareholder and Wright
contained herein shall not be deemed waived or otherwise affected by any
investigation made by the other party hereto.

5. Specific Performance. The Shareholder acknowledges that Wright will be
irreparably harmed and that there will be no adequate remedy at law for a
violation of any of the covenants or agreements of the Shareholder which are
contained in this Agreement. It is accordingly agreed that, in addition to any
other remedies which may be available to Wright upon the breach by the
Shareholder of such covenants and agreements, Wright shall have the right to
obtain injunctive relief to restrain any breach or threatened breach of such
covenants or agreements or otherwise to obtain specific performance of any of
such covenants or agreements.

6. Miscellaneous.

6.1. Term. This Agreement and all obligations hereunder shall terminate upon the
earlier of (a) the Effective Time, (b) the date of any modification, waiver,
change or amendment of the Merger Agreement executed after the date hereof that
results in an increase in the Exchange Ratio or a change in the form of the
consideration comprising the Merger Consideration, and (c) the termination of
the Merger Agreement in accordance with its terms (the earliest of (a), (b) and
(c), the “Termination Date”). Upon termination of this Agreement, no party shall
have any further obligations or liabilities under this Agreement; provided,
however, that (i) nothing set forth in this Section 6.1 shall relieve any party
from liability for any willful breach of this Agreement prior to termination
hereof, and (ii) the provisions of this Article 6 shall survive any termination
of this Agreement.

6.2. Capacity as a Shareholder; Fiduciary Duties. Notwithstanding anything in
this Agreement to the contrary: (a) the Shareholder makes no agreement or
understanding herein in any capacity other than in the Shareholder’s capacity as
a record holder and beneficial owner of Shares, and not in the Shareholder’s
capacity as a director, officer or employee of Tornier or any of Tornier’s
Subsidiaries or in the Shareholder’s capacity as a trustee or fiduciary of any
employee benefit plan or trust, and (b) nothing herein will be construed to
limit or affect any action or inaction by the Shareholder or any Representative
of the Shareholder, as applicable, serving on Tornier’s board of directors or on
the board of directors of any Subsidiary of Tornier or as an officer or
fiduciary of Tornier, any Subsidiary of Tornier or any employee benefit plan or
trust, acting in such person’s capacity as a director, officer, trustee and/or
fiduciary.

 

- 5 -



--------------------------------------------------------------------------------

6.3. Expenses. Each of the parties hereto shall pay its own expenses incurred in
connection with this Agreement (including attorneys’ and accountants’ fees and
expenses) in connection with the negotiation of this Agreement, the performance
of its obligations hereunder and the transactions contemplated by this Agreement
(whether consummated or not).

6.4. Amendment. This Agreement may be amended if, and only if, such amendment or
waiver is in writing and signed by Wright and the Shareholder.

6.5. Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto and supersedes all other prior agreements and understandings,
both written and oral, among or between any of the parties hereto with respect
to the subject matter hereof.

6.6. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

6.7. Assignment. Without limitation to Section 1.1 and subject to this
Section 6.7, this Agreement shall be binding upon and inure to the benefit of,
the parties hereto and their respective successors and permitted assigns;
provided, that neither this Agreement nor any rights, interests or obligations
hereunder may be assigned by any party hereto without the prior written consent
of all other parties hereto, and any attempted assignment of this Agreement or
any of such rights, interests or obligations without such consent shall be void
and of no effect; provided, however, that Wright may freely assign, in its sole
discretion and without the consent of any other party, any or all of its rights,
interests and obligations hereunder to one or more direct or indirect
wholly-owned Subsidiaries of Wright (each an “Assignee”). Any such Assignee may
thereafter assign, in its sole discretion and without the consent of any other
party, any or all of its rights, interests, and obligations hereunder to one or
more additional Assignees; provided, however, that (x) in no event will any
assignment to an Assignee cause a material delay or impair the ability of Wright
to consummate the transactions contemplated by this Agreement and (y) in
connection with any assignment to an Assignee, Wright (and the assignor, if
applicable) shall agree to remain liable for the performance by Wright (and such
assignor, if applicable) of their obligation hereunder.

6.8. Counterparts. This Agreement may be executed in multiple counterparts
(including by means of telecopied signature pages or electronic transmission in
portable document format (pdf)), any one of which need not contain the
signatures of more than one party, but all such counterparts taken together
shall constitute one and the same instrument.

6.9. Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when personally delivered,
(b) the day following the day (except if not a Business Day then the next
Business Day) on which the same has been delivered prepaid to a reputable
national overnight air courier service or (c) the third (3rd) Business Day
following the day on which the same is sent by certified or registered mail,
postage prepaid. Notices, demands and communications, in each case to the
respective parties, shall be sent to the applicable address set forth below,
unless another address has been previously specified in writing:

 

- 6 -



--------------------------------------------------------------------------------

(a) if to Wright, to:

Wright Medical Group, Inc.

1023 Cherry Road

Memphis, TN 38117

Facsimile: (901) 867-4423

Attention: Chief Financial Officer and General Counsel

with a copy to:

Ropes & Gray LLP

Prudential Tower

800 Boylston

Boston, Massachusetts 02199

Attn: Paul M. Kinsella

Email: paul.kinsella@ropesgray.com

Telephone: (617) 951-7921

Facsimile: (617) 951-7050

(b) if to Shareholder, to the addresses indicated on the signature pages hereto,
with copies to Tornier as provided in Section 9.10 of the Merger Agreement.

Any party may by notice given in accordance with this Section 6.9 to the other
parties designate updated information for notices hereunder.

6.10. Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware without regard to the Laws of
the State of Delaware or any other jurisdiction that would call for the
application of the substantive Laws of any jurisdiction other than the State of
Delaware.

6.11. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable Law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement, and the parties shall
amend or otherwise modify this Agreement to replace any prohibited or invalid
provision with an effective and valid provision that gives effect to the intent
of the parties to the maximum extent permitted by applicable Law.

6.12. Further Assurances. From time to time, at Wright’s request and without
further consideration, subject to the terms and conditions of this Agreement,
the Shareholder shall execute and deliver to Wright such documents and take such
action as Wright may reasonably request in order to consummate more effectively
the transactions contemplated hereby.

6.13. Remedies Not Exclusive. All rights, powers and remedies provided under
this Agreement or otherwise available in respect hereof at law or in equity will
be cumulative

 

- 7 -



--------------------------------------------------------------------------------

and not alternative, and the exercise of any thereof by either party will not
preclude the simultaneous or later exercise of any other such right, power or
remedy by such party.

6.14. Waiver of Jury Trial. Each party hereto irrevocably waives any and all
right to trial by jury in any legal proceeding arising out of or relating to
this agreement or the transactions contemplated hereby.

6.15. No Agreement Until Executed. Irrespective of negotiations among the
parties or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) Wright’s board of
directors has approved, for purposes of any applicable anti-takeover laws and
regulations, and any applicable provision of Wright’s certificate of
incorporation, the possible acquisition of Wright by Tornier pursuant to the
Merger Agreement, (b) the Merger Agreement is executed by all parties thereto,
and (c) this Agreement is executed by all parties hereto.

[The rest of this page has intentionally been left blank.]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Wright and the Shareholder have caused this Agreement to be
duly executed as of the day and year first above written.

 

WRIGHT MEDICAL GROUP, INC. By:   /s/ Robert J. Palmisano   Name: Robert J.
Palmisano   Title: President & Chief Executive Officer TMG HOLDINGS COÖPERATIEF
U.A. By:   /s/ Guido Nieuwenhuizen   Name: G. F. X. M. Nieuwenhuizen   Title:
Managing Director By:   /s/ Sean Carney   Name: Sean Carney   Title: Managing
Director

 

Address:

 

TMG Holdings Coöperatief U.A.

Atrium, Strawinslylaan 3051,

1077 ZX Amsterdam

Attn: Guido Nieuwenhuizen

 

Copy to:

 

Warburg Pincus LLC

450 Lexington Avenue

New York, NY 10017

Attn: Sean Carney

Shares owned by TMG Holdings Coöperatief U.A. as of the date hereof:

10,721,809

 

- 9 -